                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION


 UNITED STATES OF AMERICA                      §   CASE NO. 2:19-CR-01458(1)-AM
            Plaintiff,                         §
                                               §   JUDGE: ALIA MOSES
                                               §
 vs.                                           §   MAGISTRATE JUDGE: VICTOR R.
                                               §   GARCIA
                                               §
 SHAWN DEWAYNE JOHNSON                         §
          Defendant.                           §


                          UNOPPOSED MOTION TO CONTINUE

       Defendant, SHAWN DEWAYNE JOHNSON, through counsel, hereby files this

Unopposed Motion to Continue and respectfully requests the Court to continue the trial date in

the above-captioned matter from August 20, 2019, to a date convenient to the Court, with new

pretrial deadlines set accordingly. In support of this Motion, Defendant states as follows:

           1. Mr. Johnson was arrested on May 30, 2019. On May 31, 2019, a Criminal

               Complaint was filed alleging that Mr. Johnson attempted to possess, with intent to

               manufacture, distribute or dispense, approximately five kilograms of cocaine, a

               schedule II controlled substance in violation of Title 21 U.S.C.A. §846, and an

               arrest warrant was issued.

           2. Mr. Johnson’s counsel has a conflict with the scheduled trial date of August 20,

               2019, as she is already scheduled on the trial calendar for the August term in the

               Western District of Texas before the Honorable Sam Sparks.

           3. Mr. Johnson’s counsel cannot appear in both courts at the same time.
4. Additionally, the parties are awaiting additional discovery. The additional

   discovery is necessary for drafting pretrial motions. The Court’s General Order

   Concerning Discovery and Pretrial Motions requires the motions expected to be

   filed in this case to be filed within 30 days from the first date of the Defendant’s

   arraignment which would be August 10. Section VIII, Dkt 16. Counsel requests

   an extension of this deadline.

5. A failure to grant a continuance would result in a miscarriage of justice, as set

   forth in 18 U.S.C. § 3161(h)(7)(B)(i).

6. Taking into account the exercise of due diligence, a failure to grant a continuance

   would deny defense counsel the reasonable and necessary time to review

   documents and find witnesses, which are necessary for effective preparation and

   necessary to reach a just resolution, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv).

7. The additional time requested is a reasonable period of delay, as defense counsel

   is unavailable for the current date of trial and discovery is still being provided to

   defense counsel.

8. The time period from the date of the Court’s Order to the new trial date is

   excludable for purposes of computing the time limitations imposed by the Speedy

   Trial Act, 18 U.S.C. § 3161(h).

9. The Government does not oppose this request.

10. This request is not made for purposes of delay.




                                      2
                                CONCLUSION AND PRAYER
      For the foregoing reasons, Defendant Johnson respectfully requests that the Court grant

this Motion to Continue the Trial set for August 20, 2019. Defendant Johnson also respectfully

requests that the Court exclude the time period from the date of the Court’s Order to the new trial

date for the purposes of computing the time limitations imposed by the Speedy Trial Act, 18

U.S.C. §3161(h).


                                          Respectfully submitted,


                                          /s/ Daphne Pattison Silverman
                                          Daphne Pattison Silverman
                                          TBN 06739550
                                          Silverman Law Group
                                          501 N. IH 35
                                          Austin, Texas 78702
                                          512-975-5880
                                          daphnesilverman@gmail.com
                                          Attorney for Defendant




                              CERTIFICATE OF CONFERENCE

       Defendant’s counsel and counsel for the government, James T. Ward, discussed this
motion and AUSA Ward advised that the government is unopposed.

                                             /s/ Daphne Pattison Silverman
                                             Daphne Pattison Silverman
                                             Attorney for Defendant




                                                 3
                                 CERTIFICATE OF SERVICE

        I, Daphne Pattison Silverman, do hereby certify that on this the 17th day of July, 2019, a
true and correct copy of the foregoing document was served on all parties of record via electronic
service.


                                     /s/ Daphne Pattison Silverman
                                     Daphne Pattison Silverman
                                     Attorney for Defendant




                                                4
